JOHNSON, Judge.
Appellant was indicted at the August, 1960 Term of the Grand Jury of Jefferson County, Alabama, Bessemer Division, of . robbery. The court then appointed counsel for appellant at the original trial and appellant accompanied by such counsel was duly arraigned in open court on September 13, 1960 and entered a plea of not guilty.
On September 20, 1960, appellant, accompanied by his counsel, appeared in open court and moved the plea of not guilty be withdrawn and entered a plea of guilty. The jury, after hearing the evidence, fixed his punishment at fifteen years imprisonment in the State penitentiary.
Appellant then filed a petition for a writ of error coram nobis based upon the fact that he and his codefendant were tried “the same day by the same jury and at the same time in the same court and before the same judge”, and contending further that he did not have counsel at arraignment and that the court appointed attorney did not represent him throughout the original trial proceedings. It is from a denial of this writ that this appeal is made.
After carefully reviewing the record and reading the trial judge’s “decree” and final judgment, we find that there is no error in the record. Busby v. Holman, D.C., 237 F.Supp. 271, affirmed 5 Cir., 356 F.2d 75.
This cause is due to be and the same is hereby
Affirmed.